Order issued September 11, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01027-CR
                      ________________________________________

                             ANGELA KAY TAYLOR, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                  Before Chief Justice Wright and Justices Myers and Evans

       Based on the Court’s opinion of this date, we GRANT the February 20, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Angela Kay

Taylor, Bookin No. 13029980, Dallas County Jail, West Tower-3MW13, P.O. Box 660334,

Dallas, Texas, 75266-0334.

                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE